
	
		III
		110th CONGRESS
		2d Session
		S. RES. 613
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2008
			Mr. Nelson of Nebraska
			 (for himself, Ms. Collins,
			 Mr. Baucus, Mr.
			 Smith, Mr. Kerry,
			 Mr. Roberts, Mr. Dodd, Mr.
			 Hatch, Mr. Brown,
			 Mr. Bunning, and
			 Mr. Bingaman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September 8,
		  2008, as “National Direct Support Professionals Recognition
		  Week”.
	
	
		Whereas direct support workers, direct care workers,
			 personal assistants, personal attendants, in-home support workers, and
			 paraprofessionals (referred to in this preamble as “direct support
			 professionals”) are the primary providers of publicly funded long term support
			 and services for millions of individuals;
		Whereas a direct support professional must build a close,
			 trusted relationship with an individual with disabilities;
		Whereas a direct support professional assists an
			 individual with disabilities with the most intimate needs, on a daily
			 basis;
		Whereas direct support professionals provide a broad range
			 of support, including—
			(1)preparation of
			 meals;
			(2)helping with
			 medications;
			(3)bathing;
			(4)dressing;
			(5)mobility;
			(6)getting to
			 school, work, religious, and recreational activities; and
			(7)general daily
			 affairs;
			Whereas a direct support professional provides essential
			 support to help keep an individual with disabilities connected to the family
			 and community of the individual;
		Whereas direct support professionals enable individuals
			 with disabilities to live meaningful, productive lives;
		Whereas direct support professionals are the key to
			 allowing an individual with disabilities to live successfully in the community
			 of the individual, and to avoid more costly institutional care;
		Whereas the majority of direct support professionals are
			 female, and many are the sole breadwinners of their families;
		Whereas direct support professionals work and pay taxes,
			 but many remain impoverished and are eligible for the same Federal and State
			 public assistance programs on which the individuals with disabilities served by
			 the direct support professionals must depend;
		Whereas Federal and State policies, as well as the Supreme
			 Court, in Olmstead v. L.C., 527 U.S. 581 (1999), assert the right of an
			 individual to live in the home and community of the individual;
		Whereas, in 2008, the majority of direct support
			 professionals are employed in home and community-based settings and this trend
			 is projected to increase over the next decade;
		Whereas there is a documented critical and growing
			 shortage of direct support professionals in every community throughout the
			 United States; and
		Whereas many direct support professionals are forced to
			 leave jobs due to inadequate wages and benefits, creating high turnover and
			 vacancy rates that research demonstrates adversely affects the quality of
			 support to individuals with disabilities: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning September 8, 2008, as “National Direct Support Professionals
			 Recognition Week”;
			(2)recognizes the
			 dedication and vital role of direct support professionals in enhancing the
			 lives of individuals with disabilities of all ages;
			(3)appreciates the
			 contribution of direct support professionals in supporting the needs that reach
			 beyond the capacities of millions of families in the United States;
			(4)commends direct
			 support professionals as integral in supporting the long-term support and
			 services system of the United States; and
			(5)finds that the
			 successful implementation of the public policies of the United States depends
			 on the dedication of direct support professionals.
			
